EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Burnette on 7/1/2022.

The application has been amended as follows: 

In claim 1, line 7, after “directly transmits”, delete “the”.
In claim 1, line 10, before “first components”, insert --the--.
In claim 1, line 10, before “the respective second components”, insert --a plurality (nl) of--.

In claim 2, line 4, delete “the inside, a”, insert --an inside, the--.
In claim 2, line 5, before “second components”, insert --the--.

In claim 3, line 2, before “linear movement”, delete “the”, insert --a--.

In claim 6, line 4, delete “means of”.
In claim 6, line 6, before “second”, insert --the plurality of--.
In claim 6, line 11, before “turning”, delete “the”.
In claim 6, line 14, delete “means of”.

In claim 10, line 2, before “turning off”, delete “the”.

In claim 12, line 3, before “linear movement”, delete “the”, insert --a--.

In claim 13, line 9, before “energy”, delete “the”.
In claim 1, line 12, before “first components”, insert --the--.
In claim 1, line 12, before “the respective second components”, insert --a plurality (nl) of--.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 1 and dependent claims 2-12, the prior art of record does not disclose the elements of “each striker element being individually movable to bring the respective first component and the respective second component into a welding position; and a plurality of sensors, each striker element (19) is connected to a respective one of the plurality of sensors (20), each sensor is designed to detect a parameter (X1) of the welding process carried out to weld the respective first component (2) to the respective second component (7) to which the striker element connected thereto is associated and individually control movement of the striker element to which it is connected to control the welding process carried out to weld the respective first component (2) to the respective second component (7) as a function of the parameter (X1) by stopping the movement of the striker element to which it is connected when the parameter (X1) equals a reference parameter (Xref)” as claimed and in combination with the other limitations of claim 1.
Similarly, with respect to claim 13, the prior art of record does not disclose that “each striker element independently moves along a longitudinal direction between an upper extreme position and a rest position, and a raised operating position of each striker element is provided between the upper extreme position and the rest position such that in operation each striker element in the raised operating position supports the respective first component and the respective second component to be welded such that the respective second component is at least partially in contact with the sonotrode” and “such that the vibrating assembly is turned on when each sensor detects each respective striker element to which it is connected is in the raised operating position, each striker element is then individually moved from the raised operating position towards the upper extreme position, each striker element is individually stopped when the respective sensor connected thereto detects the movement of the striker element from the raised operating position is equal to a reference value (Xref), and the vibrating assembly is turned off when the movement of each striker element has been stopped” as claimed and in combination with the other limitations of claim 13.
The closest prior art of record, such as Guanrong, Wieduwilt, and Arai, as well as secondary reference Rittner, does not disclose or make obvious these additional features in the claimed arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK